EXHIBIT 10

 

 

THE EXECUTIVE NONQUALIFIED EXCESS PLANSM

PLAN DOCUMENT

 

 

© 2/2005 Executive Benefit Services, Inc.

4140 ParkLake Avenue, Suite 500

Raleigh, NC  27612

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

THE EXECUTIVE NONQUALIFIED EXCESS PLANSM

 

Section 1.

Purpose

 

 

 

 

Section 2.

Definitions:

 

2.1

“Active Participant”

 

2.2

“Adoption Agreement”

 

2.3

“Beneficiary”

 

2.4

“Board”

 

2.5

“Change in Control”

 

2.6

“Committee”

 

2.7

“Compensation”

 

2.8

“Crediting Date”

 

2.9

“Deferred Compensation Account”

 

2.10

“Disabled”

 

2.11

“Education Account”

 

2.12

“Effective Date”

 

2.13

“Employee”

 

2.14

“Employer”

 

2.15

“Employer Credits”

 

2.16

“Independent Contractor”

 

2.17

“In-Service Account”

 

2.18

“Normal Retirement Age”

 

2.19

“Participant

 

2.20

“Participating Employer”

 

2.21

“Performance-Based Compensation”

 

2.22

“Plan”

 

2.23

“Plan Administrator”

 

2.24

“Plan-Approved Domestic Relations Order”

 

2.25

“Plan Year”

 

2.26

“Provider”

 

2.27

“Qualifying Distribution Event”

 

2.28

“Salary Deferral Agreement”

 

2.29

“Salary Deferral Credits”

 

2.30

“Service”

 

2.31

“Service Bonus”

 

2.32

“Spouse” or “Surviving Spouse”

 

2.33

“Student”

 

2.34

“Trust”

 

2.35

“Trustee”

 

2.36

“Unforeseeable Emergency”

 

2.37

“Years of Service”

 

 

i

--------------------------------------------------------------------------------


 

Section 3.

Participation:

 

 

 

 

Section 4.

Credits to Deferred Compensation Account:

 

4.1

Salary Deferral Credits

 

4.2

Employer Credits

 

4.3

Deferred Compensation Account

 

 

 

 

Section 5.

Qualifying Distribution Events:

 

5.1

Separation from Service

 

5.2

Disability

 

5.3

Death

 

5.4

In-Service Distributions

 

5.5

Education Withdrawals

 

5.6

Unforeseeable Emergency

 

 

 

 

Section 6.

Qualifying Distribution Events Payment Options:

 

6.1

Payment Options

 

6.2

De Minimis Amounts

 

6.3

Subsequent Elections

 

6.4

Acceleration Prohibited

 

 

 

 

Section 7.

Vesting:

 

 

 

 

Section 8.

Accounts; Deemed Investment; Adjustments to Account:

 

8.1

Accounts

 

8.2

Deemed Investments

 

8.3

Adjustments to Deferred Compensation Account

 

 

 

 

Section 9.

Administration by Committee:

 

9.1

Membership of Committee

 

9.2

Committee Officers; Subcommittee

 

9.3

Committee Meetings

 

9.4

Transaction of Business

 

9.5

Committee Records

 

9.6

Establishment of Rules

 

9.7

Conflicts of Interest

 

9.8

Correction of Errors

 

9.9

Authority to Interpret Plan

 

9.10

Third Party Advisors

 

9.11

Compensation of Members

 

9.12

Expense Reimbursement

 

9.13

Indemnification

 

 

ii

--------------------------------------------------------------------------------


 

Section 10.

Contractual Liability; Trust:

 

10.1

Contractual Liability

 

10.2

Trust

 

 

 

 

Section 11.

Allocation of Responsibilities:

 

11.1

Board

 

11.2

Committee

 

11.3

Plan Administrator

 

 

 

 

Section 12.

Benefits Not Assignable; Facility of Payments:

 

12.1

Benefits not Assignable

 

12.2

Plan-Approved Domestic Relations Orders

 

12.3

Payments to Minors and Others

 

 

 

 

Section 13.

Beneficiary:

 

 

 

 

Section 14.

Amendment and Termination of Plan:

 

14.1

Termination Upon Change in Control

 

14.2

Termination On or Before December 31, 2005

 

14.3

No Financial Triggers

 

 

 

 

Section 15.

Communication to Participants:

 

 

 

 

Section 16.

Claims Procedure:

 

16.1

Filing of a Claim for Benefits

 

16.2

Notification to Claimant of Decision

 

16.3

Procedure for Review

 

16.4

Decision on Review

 

16.5

Action by Authorized Representative of Claimant

 

 

 

 

Section 17.

Miscellaneous Provisions:

 

17.1

Set off

 

17.2

Notices

 

17.3

Lost Distributees

 

17.4

Reliance on Data

 

17.5

Receipt and Release for Payments

 

17.6

Headings

 

17.7

Continuation of Employment

 

17.8

Merger or Consolidation; Assumption of Plan

 

17.9

Construction

 

 

iii

--------------------------------------------------------------------------------


 

THE EXECUTIVE NONQUALIFIED EXCESS PLANSM

 

Section 1.                                          Purpose:

 

By execution of the Adoption Agreement, the Employer has adopted the Plan set
forth herein to provide a means by which certain management Employees and
Independent Contractors of the Employer may elect to defer receipt of current
Compensation from the Employer in order to provide retirement and other benefits
on behalf of such Employees and Independent Contractors of the Employer, as
selected in the Adoption Agreement.  The Plan is intended to be a nonqualified
deferred compensation plan that complies with the provisions of  Section 409A of
the Internal Revenue Code (the “Code”).  The Plan is intended to be an unfunded
plan maintained primarily for the purpose of providing deferred compensation
benefits for a select group of management or highly compensated employees under
Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974 and independent contractors.

 

Section 2.                                          Definitions:

 

As used in the Plan, including this Section 2, references to one gender shall
include the other and, unless otherwise indicated by the context:

 


2.1                               “ACTIVE PARTICIPANT” MEANS, WITH RESPECT TO
ANY DAY OR DATE, A PARTICIPANT WHO IS IN SERVICE ON SUCH DAY OR DATE; PROVIDED,
THAT A PARTICIPANT SHALL CEASE TO BE AN ACTIVE PARTICIPANT IMMEDIATELY UPON A
DETERMINATION BY THE COMMITTEE THAT THE PARTICIPANT HAS CEASED TO BE AN EMPLOYEE
OR INDEPENDENT CONTRACTOR, OR THAT THE PARTICIPANT NO LONGER MEETS THE
ELIGIBILITY REQUIREMENTS OF THE PLAN.


 

--------------------------------------------------------------------------------


 


2.2                               “ADOPTION AGREEMENT” MEANS THE WRITTEN
AGREEMENT PURSUANT TO WHICH THE EMPLOYER ADOPTS THE PLAN.  THE ADOPTION
AGREEMENT IS A PART OF THE PLAN AS APPLIED TO THE EMPLOYER.


 


2.3                               “BENEFICIARY” MEANS THE PERSON, PERSONS,
ENTITY OR ENTITIES DESIGNATED OR DETERMINED PURSUANT TO THE PROVISIONS OF
SECTION 13 OF THE PLAN.


 


2.4                               “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
EMPLOYER, IF THE EMPLOYER IS A CORPORATION.  IF THE EMPLOYER IS NOT A
CORPORATION, “BOARD” SHALL MEAN THE EMPLOYER.


 


2.5                               “CHANGE IN CONTROL” OF A CORPORATION SHALL
OCCUR ON THE EARLIEST OF THE FOLLOWING EVENTS:


 


2.5.1                        CHANGE IN OWNERSHIP:  A CHANGE IN OWNERSHIP OF A
CORPORATION OCCURS ON THE DATE THAT ANY ONE PERSON, OR MORE THAN ONE PERSON
ACTING AS A GROUP, ACQUIRES OWNERSHIP OF STOCK OF THE CORPORATION THAT, TOGETHER
WITH STOCK HELD BY SUCH PERSON OR GROUP, CONSTITUTES MORE THAN 50% OF THE TOTAL
FAIR MARKET VALUE OR TOTAL VOTING POWER OF THE STOCK OF THE CORPORATION,
EXCLUDING THE ACQUISITION OF ADDITIONAL STOCK BY A PERSON OR MORE THAN ONE
PERSON ACTING AS A GROUP WHO IS CONSIDERED TO OWN MORE THAN 50% OF THE TOTAL
FAIR MARKET VALUE OR TOTAL VOTING POWER OF THE STOCK OF THE CORPORATION.


 


2.5.2                        CHANGE IN EFFECTIVE CONTROL:  A CHANGE IN EFFECTIVE
CONTROL OF A CORPORATION OCCURS ON THE DATE THAT EITHER:


 

(I)                                     ANY ONE PERSON, OR MORE THAN ONE PERSON
ACTING AS A GROUP, ACQUIRES (OR HAS ACQUIRED DURING THE 12-MONTH PERIOD ENDING
ON THE DATE OF THE MOST RECENT ACQUISITION BY SUCH PERSON OR PERSONS) OWNERSHIP
OF STOCK OF THE CORPORATION POSSESSING 35% OR MORE OF THE TOTAL VOTING POWER OF
THE STOCK OF THE CORPORATION; OR

 

(II)                                  A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS OF THE CORPORATION IS REPLACED DURING ANY 12-MONTH PERIOD BY DIRECTORS
WHOSE APPOINTMENT OR ELECTION IS NOT ENDORSED BY A MAJORITY OF THE MEMBERS OF
THE BOARD OF DIRECTORS PRIOR TO THE DATE OF THE APPOINTMENT OR ELECTION;
PROVIDED, THAT THIS PARAGRAPH (II) SHALL APPLY ONLY TO A CORPORATION FOR WHICH
NO OTHER CORPORATION IS A MAJORITY SHAREHOLDER.

 


2.5.3                        CHANGE IN OWNERSHIP OF SUBSTANTIAL ASSETS:  A
CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF A CORPORATION’S ASSETS
OCCURS ON THE DATE THAT ANY ONE PERSON, OR MORE THAN ONE PERSON ACTING AS A
GROUP, ACQUIRES (OR HAS ACQUIRED DURING THE 12-MONTH PERIOD ENDING ON THE DATE
OF THE MOST RECENT

 

2

--------------------------------------------------------------------------------


 


ACQUISITION BY SUCH PERSON OR PERSONS) ASSETS FROM THE CORPORATION THAT HAVE A
TOTAL GROSS FAIR MARKET VALUE EQUAL TO OR MORE THAN 40% OF THE TOTAL GROSS FAIR
MARKET VALUE OF THE ASSETS OF THE CORPORATION IMMEDIATELY PRIOR TO SUCH
ACQUISITION OR ACQUISITIONS.  FOR THIS PURPOSE, GROSS FAIR MARKET VALUE MEANS
THE VALUE OF THE ASSETS OF THE CORPORATION, OR THE VALUE OF THE ASSETS BEING
DISPOSED OF, DETERMINED WITHOUT REGARD TO ANY LIABILITIES ASSOCIATED WITH SUCH
ASSETS.


 

For this purpose, the Change in Control must relate to (i) a corporation that is
the Employer of the Participant; (ii) a corporation that is liable for the
payment of benefits under this Plan; (iii) a corporation that is a majority
shareholder of the corporation described in (i) or (ii); or (iv) any corporation
in a chain of corporations in which each corporation is a majority shareholder
of another corporation in the chain, ending with the corporation described in
(i) or (ii).  A Change in Control shall not be deemed to have occurred until a
majority of the members of the Board receive written certification from the
Committee that one of the events set forth in this Section 2.5 has occurred. 
The occurrence of an event described in this Section 2.5 must be objectively
determinable by the Committee and, if made in good faith on the basis of
information available at the time, such determination shall be conclusive and
binding on the Committee, the Employer, the Participants and their Beneficiaries
for all purposes of the Plan.

 


2.6                               “COMMITTEE” MEANS THE PERSON DESIGNATED IN THE
ADOPTION AGREEMENT.  IF THE COMMITTEE DESIGNATED IN THE ADOPTION AGREEMENT IS
UNABLE TO SERVE, THE EMPLOYER SHALL SATISFY THE DUTIES OF THE COMMITTEE PROVIDED
FOR IN SECTION 9.


 


2.7                               “COMPENSATION” SHALL HAVE THE MEANING
DESIGNATED IN THE ADOPTION AGREEMENT.


 


2.8                               “CREDITING DATE” MEANS THE DATE DESIGNATED IN
THE ADOPTION AGREEMENT FOR CREDITING THE AMOUNT OF ANY SALARY DEFERRAL CREDITS
TO THE DEFERRED COMPENSATION ACCOUNT OF A PARTICIPANT.  EMPLOYER CREDITS MAY BE
CREDITED TO THE DEFERRED COMPENSATION ACCOUNT OF A PARTICIPANT ON ANY DAY THAT
SECURITIES ARE TRADED ON A NATIONAL SECURITIES EXCHANGE.

 

3

--------------------------------------------------------------------------------


 


2.9                               “DEFERRED COMPENSATION ACCOUNT” MEANS THE
ACCOUNT MAINTAINED WITH RESPECT TO EACH PARTICIPANT UNDER THE PLAN.  THE
DEFERRED COMPENSATION ACCOUNT SHALL BE CREDITED WITH SALARY DEFERRAL CREDITS AND
EMPLOYER CREDITS, CREDITED OR DEBITED FOR DEEMED INVESTMENT GAINS OR LOSSES, AND
ADJUSTED FOR PAYMENTS IN ACCORDANCE WITH THE RULES AND ELECTIONS IN EFFECT UNDER
SECTION 8.  THE DEFERRED COMPENSATION ACCOUNT OF A PARTICIPANT SHALL INCLUDE ANY
IN-SERVICE ACCOUNT OR EDUCATION ACCOUNT OF THE PARTICIPANT, IF APPLICABLE.


 


2.10                        “DISABLED” MEANS A PARTICIPANT WHO IS UNABLE TO
ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN
DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12
MONTHS, OR IS, BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST
FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, RECEIVING INCOME REPLACEMENT
BENEFITS FOR A PERIOD OF NOT LESS THAN THREE MONTHS UNDER AN ACCIDENT AND HEALTH
PLAN COVERING EMPLOYEES OF THE EMPLOYER.


 


2.11                        “EDUCATION ACCOUNT” MEANS A SEPARATE ACCOUNT TO BE
KEPT FOR EACH PARTICIPANT THAT HAS ELECTED TO TAKE EDUCATION DISTRIBUTIONS AS
DESCRIBED IN SECTION 5.5.  THE EDUCATION ACCOUNT SHALL BE ADJUSTED IN THE SAME
MANNER AND AT THE SAME TIME AS THE DEFERRED COMPENSATION ACCOUNT UNDER SECTION 8
AND IN ACCORDANCE WITH THE RULES AND ELECTIONS IN EFFECT UNDER SECTION 8.


 


2.12                        “EFFECTIVE DATE” SHALL BE THE DATE DESIGNATED IN THE
ADOPTION AGREEMENT AS OF WHICH THE PLAN FIRST BECOMES EFFECTIVE. 
NOTWITHSTANDING THE FOREGOING, ANY AMOUNTS CREDITED TO THE ACCOUNT OF A
PARTICIPANT PURSUANT TO THE TERMS OF A PREDECESSOR PLAN OF THE EMPLOYER WHICH
ARE NOT EARNED AND VESTED BEFORE JANUARY 1, 2005, SHALL BE SUBJECT TO THE TERMS
OF THIS PLAN.

 

4

--------------------------------------------------------------------------------


 


2.13                        “EMPLOYEE” MEANS AN INDIVIDUAL IN THE SERVICE OF THE
EMPLOYER IF THE RELATIONSHIP BETWEEN THE INDIVIDUAL AND THE EMPLOYER IS THE
LEGAL RELATIONSHIP OF EMPLOYER AND EMPLOYEE AND IF THE INDIVIDUAL IS A HIGHLY
COMPENSATED OR MANAGEMENT EMPLOYEE OF THE EMPLOYER.  AN INDIVIDUAL SHALL CEASE
TO BE AN EMPLOYEE UPON THE EMPLOYEE’S TERMINATION OF SERVICE.


 


2.14                        “EMPLOYER” MEANS THE EMPLOYER IDENTIFIED IN THE
ADOPTION AGREEMENT, AND ANY PARTICIPATING EMPLOYER WHICH ADOPTS THIS PLAN.  THE
EMPLOYER MAY BE A CORPORATION, A LIMITED LIABILITY COMPANY, A PARTNERSHIP OR
SOLE PROPRIETORSHIP.  ALL REFERENCES HEREIN TO THE EMPLOYER SHALL INCLUDE EACH
TRADE OR BUSINESS (WHETHER OR NOT INCORPORATED) THAT IS REQUIRED TO BE
AGGREGATED WITH THE EMPLOYER UNDER RULES SIMILAR TO SUBSECTIONS (B) AND (C) OF
SECTION 414 OF THE CODE.


 


2.15                        “EMPLOYER CREDITS” MEANS THE AMOUNTS CREDITED TO THE
PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT BY THE EMPLOYER PURSUANT TO THE
PROVISIONS OF SECTION 4.2.


 


2.16                        “INDEPENDENT CONTRACTOR” MEANS AN INDIVIDUAL IN THE
SERVICE OF THE EMPLOYER IF THE RELATIONSHIP BETWEEN THE INDIVIDUAL AND THE
EMPLOYER IS NOT THE LEGAL RELATIONSHIP OF EMPLOYER AND EMPLOYEE.  AN INDIVIDUAL
SHALL CEASE TO BE AN INDEPENDENT CONTRACTOR UPON THE TERMINATION OF THE
INDEPENDENT CONTRACTOR’S SERVICE.  AN INDEPENDENT CONTRACTOR SHALL INCLUDE A
DIRECTOR OF THE EMPLOYER WHO IS NOT AN EMPLOYEE.


 


2.17                        “IN-SERVICE ACCOUNT” MEANS A SEPARATE ACCOUNT TO BE
KEPT FOR EACH PARTICIPANT THAT HAS ELECTED TO TAKE IN-SERVICE DISTRIBUTIONS AS
DESCRIBED IN SECTION 5.4.  THE IN-SERVICE ACCOUNT SHALL BE ADJUSTED IN THE SAME
MANNER AND AT THE SAME TIME AS THE DEFERRED COMPENSATION ACCOUNT UNDER SECTION 8
AND IN ACCORDANCE WITH THE RULES AND ELECTIONS IN EFFECT UNDER SECTION 8.

 

5

--------------------------------------------------------------------------------


 


2.18                        “NORMAL RETIREMENT AGE” OF A PARTICIPANT MEANS THE
AGE DESIGNATED IN THE ADOPTION AGREEMENT.


 


2.19                        “PARTICIPANT” MEANS WITH RESPECT TO ANY PLAN YEAR AN
EMPLOYEE OR INDEPENDENT CONTRACTOR WHO HAS BEEN DESIGNATED BY THE COMMITTEE AS A
PARTICIPANT AND WHO HAS ENTERED THE PLAN OR WHO HAS  A DEFERRED COMPENSATION
ACCOUNT UNDER THE PLAN.


 


2.20                        “PARTICIPATING EMPLOYER” MEANS ANY TRADE OR BUSINESS
(WHETHER OR NOT INCORPORATED) WHICH ADOPTS THIS PLAN WITH THE CONSENT OF THE
EMPLOYER IDENTIFIED IN THE ADOPTION AGREEMENT.


 


2.21                        “PERFORMANCE-BASED COMPENSATION” MEANS ANY
COMPENSATION BASED ON SERVICES PERFORMED OVER A PERIOD OF AT LEAST TWELVE MONTHS
AS PROVIDED IN REGULATIONS AND ADMINISTRATIVE GUIDANCE PROMULGATED UNDER
SECTION 409A OF THE CODE.


 


2.22                        “PLAN” MEANS THE EXECUTIVE NONQUALIFIED EXCESS
PLAN™, AS HEREIN SET OUT OR AS DULY AMENDED.  THE NAME OF THE PLAN AS APPLIED TO
THE EMPLOYER SHALL BE DESIGNATED IN THE ADOPTION AGREEMENT.


 


2.23                        “PLAN ADMINISTRATOR” MEANS THE PERSON DESIGNATED IN
THE ADOPTION AGREEMENT.  IF THE PLAN ADMINISTRATOR DESIGNATED IN THE ADOPTION
AGREEMENT IS UNABLE TO SERVE, THE EMPLOYER SHALL BE THE PLAN ADMINISTRATOR.


 


2.24                        “PLAN-APPROVED DOMESTIC RELATIONS ORDER” SHALL MEAN
A COURT ORDER THAT IS LAWFULLY DIRECTED TO THIS PLAN AND THAT IS SERVED UPON THE
PLAN ADMINISTRATOR BEFORE THE PARTICIPANT RECEIVES A DISTRIBUTION OF HIS BENEFIT
THAT PURSUANT TO A STATE DOMESTIC RELATIONS LAW CREATES OR RECOGNIZES THE
EXISTENCE OF THE RIGHT OF AN ALTERNATE PAYEE TO RECEIVE ALL OR A PORTION OF A
PARTICIPANT’S BENEFIT AND THAT MEETS ALL OF THE FOLLOWING REQUIREMENTS.  AN
ORDER SHALL NOT BE A PLAN-APPROVED DOMESTIC RELATIONS ORDER UNLESS THE PLAN
ADMINISTRATOR DETERMINES THAT THE COURT ORDER ON ITS FACE AND WITHOUT REFERENCE
TO ANY OTHER DOCUMENT STATES ALL OF THE FOLLOWING:

 

6

--------------------------------------------------------------------------------


 

(a)                                  The court order expressly states that it
relates to the provision of child support, alimony, or marital property rights
to a spouse, former spouse, or child of a Participant and is made pursuant to
State domestic relations law.

 

(b)                                 The court order clearly and unambiguously
specifies that it refers to this Plan.

 

(c)                                  The court order clearly and unambiguously
specifies the name of the Participant’s Employer.

 

(d)                                 The court order clearly specifies:  the
name, mailing address, and social security number of the Participant; and the
name, mailing address, and social security number of each alternate payee.

 

(e)                                  The court order clearly specifies the
amount or percentage, or the manner in which the amount or percentage is to be
determined, of the Participant’s benefit to be paid to or segregated for the
separate account of the alternate payee.

 

(f)                                    The court order expressly states that the
alternate payee’s segregated account shall bear all fees and expenses as though
the alternate payee were a Participant.

 

(g)                                 The court order clearly specifies that any
distribution to the alternate payee becomes payable only after a Qualifying
Distribution Event of the Participant and only upon the alternate payee’s
written claim made to the Administrator.

 

(h)                                 The court order clearly specifies that any
distribution to any alternate payee shall be payable only as a lump sum.

 

(i)                                     The court order expressly states that it
does not require this Plan to provide any type or form of benefit or any option
not otherwise provided under this Plan.

 

(j)                                     The court order expressly states that
the order does not require this Plan to provide increased benefits.

 

(k)                                  The court order expressly states that any
provision of it that would have the effect of requiring any distribution to an
alternate payee of deferred compensation that is required to be paid to another
person under any court order is void.

 

(l)                                     The court order expressly states that
nothing in the order shall have any effect concerning any party’s tax treatment,
and that nothing in the order shall direct any person’s tax reporting or
withholding.

 

An order shall not be a Plan-approved Domestics Relations Order if it includes
any provision that does not relate to this Plan.  Without limiting the
comprehensive effect of the preceding sentence, an order shall not be a
Plan-Approved Domestic Relations Order if the order includes

 

7

--------------------------------------------------------------------------------


 

any provision relating to any pension plan, retirement plan, deferred
compensation plan, health plan, welfare benefit plan, or employee benefit plan
other than this Plan.  An order shall not be a Plan-Approved Domestic Relations
Order unless the order provides for only one alternate payee.  An order shall
not be a Plan-Approved Domestic Relations Order if the order includes any
provision that would permit the alternate payee to designate any beneficiary for
any purpose. However, an order does not fail to qualify as a Plan-approved
Domestic Relations Order because it provides that any rights not paid before the
alternate payee’s death shall be payable to the duly appointed and
then-currently serving personal representative of the alternate payee’s estate. 
The Plan Administrator may assume that the alternate payee named by the court
order is a proper payee and need not inquire into whether the person named is a
spouse or former spouse or child of the Participant.

 


2.25                        “PLAN YEAR” MEANS THE TWELVE-MONTH PERIOD ENDING ON
THE LAST DAY OF THE MONTH DESIGNATED IN THE ADOPTION AGREEMENT; PROVIDED, THAT
THE INITIAL PLAN YEAR MAY HAVE FEWER THAN TWELVE MONTHS.


 


2.26                        “PROVIDER” MEANS EXECUTIVE BENEFIT SERVICES, INC.


 


2.27                        “QUALIFYING DISTRIBUTION EVENT” MEANS (I) THE
SEPARATION FROM SERVICE OF THE PARTICIPANT, (II) THE DATE THE PARTICIPANT
BECOMES DISABLED, (III) THE DEATH OF THE PARTICIPANT, (IV) THE TIME SPECIFIED BY
THE PARTICIPANT FOR AN IN-SERVICE OR EDUCATION DISTRIBUTION, OR (V) AN
UNFORESEEABLE EMERGENCY, EACH TO THE EXTENT PROVIDED IN SECTION 5.


 


2.28                        “SALARY DEFERRAL AGREEMENT” MEANS A WRITTEN
AGREEMENT ENTERED INTO BETWEEN A PARTICIPANT AND THE EMPLOYER PURSUANT TO THE
PROVISIONS OF SECTION 4.1


 


2.29                        “SALARY DEFERRAL CREDITS” MEANS THE AMOUNTS CREDITED
TO THE PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT BY THE EMPLOYER PURSUANT TO
THE PROVISIONS OF SECTION 4.1.

 

8

--------------------------------------------------------------------------------


 


2.30                        “SERVICE” MEANS EMPLOYMENT BY THE EMPLOYER AS AN
EMPLOYEE.  IF THE PARTICIPANT IS AN INDEPENDENT CONTRACTOR, “SERVICE” SHALL MEAN
THE PERIOD DURING WHICH THE CONTRACTUAL RELATIONSHIP EXISTS BETWEEN THE EMPLOYER
AND THE PARTICIPANT.


 


2.31                        “SERVICE BONUS” MEANS ANY BONUS PAID TO A
PARTICIPANT BY THE EMPLOYER WHICH IS NOT PERFORMANCE-BASED COMPENSATION.


 


2.32                        “SPOUSE” OR “SURVIVING SPOUSE” MEANS, EXCEPT AS
OTHERWISE PROVIDED IN THE PLAN, A PERSON WHO IS THE LEGALLY MARRIED SPOUSE OR
SURVIVING SPOUSE OF A PARTICIPANT.


 


2.33                        “STUDENT” MEANS THE INDIVIDUAL DESIGNATED BY THE
PARTICIPANT IN THE SALARY DEFERRAL AGREEMENT WITH RESPECT TO WHOM THE
PARTICIPANT WILL CREATE AN EDUCATION ACCOUNT.


 


2.34                        “TRUST” MEANS THE TRUST FUND ESTABLISHED PURSUANT TO
SECTION 10.2, IF DESIGNATED BY THE EMPLOYER IN THE ADOPTION AGREEMENT.


 


2.35                        “TRUSTEE” MEANS THE TRUSTEE, IF ANY, NAMED IN THE
AGREEMENT ESTABLISHING THE TRUST AND SUCH SUCCESSOR OR ADDITIONAL TRUSTEE AS MAY
BE NAMED PURSUANT TO THE TERMS OF THE AGREEMENT ESTABLISHING THE TRUST.


 


2.36                        “UNFORESEEABLE EMERGENCY” MEANS A SEVERE FINANCIAL
HARDSHIP TO THE PARTICIPANT RESULTING FROM A SUDDEN OR UNEXPECTED ILLNESS OR
ACCIDENT OF THE PARTICIPANT, THE PARTICIPANT’S SPOUSE OR DEPENDENT (AS DEFINED
IN SECTION 152(A) OF THE CODE), LOSS OF THE PARTICIPANT’S PROPERTY DUE TO
CASUALTY, OR OTHER SIMILAR EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES ARISING
AS A RESULT OF EVENTS BEYOND THE CONTROL OF THE PARTICIPANT.


 


2.37                        “YEARS OF SERVICE” MEANS EACH PLAN YEAR OF SERVICE
COMPLETED BY THE PARTICIPANT.  FOR VESTING PURPOSES, YEARS OF SERVICE SHALL BE
CALCULATED FROM THE DATE DESIGNATED IN THE ADOPTION AGREEMENT.

 

9

--------------------------------------------------------------------------------


 

Section 3.                                          Participation:

 

The Committee in its discretion shall designate each Employee or Independent
Contractor who is eligible to participate in the Plan.  An Employee or
Independent Contractor designated by the Committee as a Participant who has not
otherwise entered the Plan shall enter the Plan and become a Participant as of
the date determined by the Committee.  A Participant who separates from Service
with the Employer and who later returns to Service will not be an Active
Participant under the Plan except upon satisfaction of such terms and conditions
as the Committee shall establish upon the Participant’s return to Service,
whether or not the Participant shall have a balance remaining in the Deferred
Compensation Account under the Plan on the date of the return to Service.

 

Section 4.                                          Credits to Deferred
Compensation Account:

 


4.1                               SALARY DEFERRAL CREDITS.  TO THE EXTENT
PROVIDED IN THE ADOPTION AGREEMENT, EACH ACTIVE PARTICIPANT MAY ELECT, BY
ENTERING INTO A SALARY DEFERRAL AGREEMENT WITH THE EMPLOYER, TO DEFER THE
RECEIPT OF COMPENSATION FROM THE EMPLOYER BY A DOLLAR AMOUNT OR PERCENTAGE
SPECIFIED IN THE SALARY DEFERRAL AGREEMENT.  THE AMOUNT OF THE PARTICIPANT’S
SALARY DEFERRAL CREDIT SHALL BE CREDITED BY THE EMPLOYER TO THE DEFERRED
COMPENSATION ACCOUNT MAINTAINED FOR THE PARTICIPANT PURSUANT TO SECTION 8.  THE
FOLLOWING SPECIAL PROVISIONS SHALL APPLY WITH RESPECT TO THE SALARY DEFERRAL
CREDITS OF A PARTICIPANT:


 


4.1.1                        THE EMPLOYER SHALL CREDIT TO THE PARTICIPANT’S
DEFERRED COMPENSATION ACCOUNT ON EACH CREDITING DATE AN AMOUNT EQUAL TO THE
TOTAL SALARY DEFERRAL CREDIT FOR THE PERIOD ENDING ON SUCH CREDITING DATE.


 


4.1.2                        AN ELECTION PURSUANT TO SECTION 4.1 SHALL BE MADE
BY THE PARTICIPANT BY EXECUTING AND DELIVERING A SALARY DEFERRAL AGREEMENT TO
THE COMMITTEE.  THE SALARY DEFERRAL AGREEMENT SHALL BECOME EFFECTIVE WITH
RESPECT TO SUCH PARTICIPANT AS OF THE FIRST DAY OF JANUARY FOLLOWING THE DATE
SUCH SALARY DEFERRAL AGREEMENT IS RECEIVED BY THE COMMITTEE; PROVIDED, THAT IN
THE CASE OF THE FIRST YEAR IN WHICH THE PARTICIPANT BECOMES ELIGIBLE TO
PARTICIPATE IN THE PLAN, THE PARTICIPANT MAY EXECUTE AND DELIVER A SALARY
DEFERRAL AGREEMENT TO THE

 

10

--------------------------------------------------------------------------------


 


COMMITTEE WITHIN 30 DAYS AFTER THE DATE THE PARTICIPANT ENTERS THE PLAN TO BE
EFFECTIVE AS OF THE FIRST PAYROLL PERIOD NEXT FOLLOWING THE DATE THE SALARY
DEFERRAL AGREEMENT IS RECEIVED BY THE COMMITTEE.  A PARTICIPANT’S ELECTION SHALL
CONTINUE IN EFFECT, UNLESS EARLIER MODIFIED BY THE PARTICIPANT, UNTIL THE
PARTICIPANT SEPARATES FROM SERVICE, OR, IF EARLIER, UNTIL THE PARTICIPANT CEASES
TO BE AN ACTIVE PARTICIPANT UNDER THE PLAN.


 


4.1.3                        A PARTICIPANT MAY UNILATERALLY MODIFY A SALARY
DEFERRAL AGREEMENT (EITHER TO TERMINATE, INCREASE OR DECREASE THE PORTION OF HIS
FUTURE COMPENSATION WHICH IS SUBJECT TO SALARY DEFERRAL WITHIN THE PERCENTAGE
LIMITS SET FORTH IN SECTION 4.1 OF THE ADOPTION AGREEMENT) BY PROVIDING A
WRITTEN MODIFICATION OF THE SALARY DEFERRAL AGREEMENT TO THE EMPLOYER.  THE
MODIFICATION SHALL BECOME EFFECTIVE AS OF THE FIRST DAY OF JANUARY FOLLOWING THE
DATE SUCH WRITTEN MODIFICATION IS RECEIVED BY THE COMMITTEE.  NOTWITHSTANDING
THE FOREGOING, AT ANY TIME DURING THE CALENDAR YEAR 2005, A PARTICIPANT MAY
TERMINATE A SALARY DEFERRAL AGREEMENT, OR MODIFY A SALARY DEFERRAL AGREEMENT TO
REDUCE THE AMOUNT OF COMPENSATION SUBJECT TO THE DEFERRAL ELECTION, SO LONG AS
THE COMPENSATION SUBJECT TO THE TERMINATED OR MODIFIED SALARY DEFERRAL AGREEMENT
IS INCLUDIBLE IN THE INCOME OF THE PARTICIPANT IN CALENDAR YEAR 2005 OR, IF
LATER, IN THE TAXABLE YEAR IN WHICH THE AMOUNTS ARE EARNED AND VESTED.


 


4.1.4                        NOTWITHSTANDING SECTIONS 4.1.2 AND 4.1.3, A SALARY
DEFERRAL AGREEMENT RELATING TO THE DEFERRAL OF PERFORMANCE-BASED COMPENSATION
MUST BE EXECUTED AND DELIVERED TO THE COMMITTEE NO LATER THAN THE DATE WHICH IS
6 MONTHS PRIOR TO THE END OF THE PERFORMANCE PERIOD, AND MAY NOT BE MODIFIED
AFTER SUCH DATE.


 


4.1.5                        THE COMMITTEE MAY FROM TIME TO TIME ESTABLISH
POLICIES OR RULES CONSISTENT WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE
TO GOVERN THE MANNER IN WHICH SALARY DEFERRAL CREDITS MAY BE MADE.


 


4.1.6                        THE REQUIREMENTS OF SECTION 4.1.2 RELATING TO THE
TIMING OF THE SALARY DEFERRAL AGREEMENT SHALL NOT APPLY TO ANY DEFERRAL
ELECTIONS MADE ON OR BEFORE MARCH 15, 2005, PROVIDED THAT (A) THE AMOUNTS TO
WHICH THE DEFERRAL ELECTION RELATE HAVE NOT BEEN PAID OR BECOME PAYABLE AT THE
TIME OF THE ELECTION, (B)  THE PLAN WAS IN EXISTENCE ON OR BEFORE DECEMBER 31,
2004, (C) THE ELECTION TO DEFER COMPENSATION IS MADE IN ACCORDANCE WITH THE
TERMS OF THE PLAN AS IN EFFECT ON DECEMBER 31, 2005 (OTHER THAN A REQUIREMENT TO
MAKE A DEFERRAL ELECTION AFTER MARCH 15, 2005), (D) THE PLAN IS OTHERWISE
OPERATED IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE, AND
(E) THE PLAN IS AMENDED TO COMPLY WITH SECTION 409A IN ACCORDANCE WITH Q&A 19 OF
NOTICE 2005-1.


 


4.2                               EMPLOYER CREDITS.  IF DESIGNATED BY THE
EMPLOYER IN THE ADOPTION AGREEMENT, THE EMPLOYER SHALL CAUSE THE COMMITTEE TO
CREDIT TO THE DEFERRED COMPENSATION

 

11

--------------------------------------------------------------------------------


 


ACCOUNT OF EACH ACTIVE PARTICIPANT AN EMPLOYER CREDIT AS DETERMINED IN
ACCORDANCE WITH THE ADOPTION AGREEMENT.


 


4.3                               DEFERRED COMPENSATION ACCOUNT.  ALL SALARY
DEFERRAL CREDITS AND EMPLOYER CREDITS SHALL BE CREDITED TO THE DEFERRED
COMPENSATION ACCOUNT OF THE PARTICIPANT.


 

Section 5.                                          Qualifying Distribution
Events:

 


5.1                               SEPARATION FROM SERVICE.  IF THE PARTICIPANT
SEPARATES FROM SERVICE WITH THE EMPLOYER, THE VESTED BALANCE IN THE DEFERRED
COMPENSATION ACCOUNT SHALL BE PAID TO THE PARTICIPANT BY THE EMPLOYER AS
PROVIDED IN SECTION 6.  NOTWITHSTANDING THE FOREGOING, NO DISTRIBUTION SHALL BE
MADE EARLIER THAN SIX MONTHS AFTER THE DATE OF SEPARATION FROM SERVICE (OR, IF
EARLIER, THE DATE OF DEATH) WITH RESPECT TO A PARTICIPANT WHO IS A KEY EMPLOYEE
(AS DEFINED IN SECTION 416(I) OF THE CODE WITHOUT REGARD TO PARAGRAPH (5)
THEREOF) OF A CORPORATION THE STOCK IN WHICH IS TRADED ON AN ESTABLISHED
SECURITIES MARKET OR OTHERWISE.


 


5.2                               DISABILITY.  IF THE PARTICIPANT BECOMES
DISABLED WHILE IN SERVICE, THE VESTED BALANCE IN THE DEFERRED COMPENSATION
ACCOUNT SHALL BE PAID TO THE PARTICIPANT BY THE EMPLOYER AS PROVIDED IN
SECTION 6.


 


5.3                               DEATH.  IF THE PARTICIPANT DIES WHILE IN
SERVICE, THE EMPLOYER SHALL PAY A BENEFIT TO THE PARTICIPANT’S BENEFICIARY IN
THE AMOUNT DESIGNATED IN THE ADOPTION AGREEMENT.  PAYMENT OF SUCH BENEFIT SHALL
BE MADE BY THE EMPLOYER AS PROVIDED IN SECTION 6.  IF A PARTICIPANT DIES
FOLLOWING HIS SEPARATION FROM SERVICE FOR ANY REASON, AND BEFORE ALL PAYMENTS
UNDER THE PLAN HAVE BEEN MADE, THE VESTED BALANCE IN THE DEFERRED COMPENSATION
ACCOUNT SHALL BE PAID BY THE EMPLOYER TO THE PARTICIPANT’S BENEFICIARY PURSUANT
TO SECTION 6.


 


5.4                               IN-SERVICE DISTRIBUTIONS.  IF THE EMPLOYER
DESIGNATES IN THE ADOPTION AGREEMENT THAT IN-SERVICE DISTRIBUTIONS ARE PERMITTED
UNDER THE PLAN, A PARTICIPANT MAY DESIGNATE IN THE SALARY DEFERRAL AGREEMENT TO
HAVE A SPECIFIED AMOUNT CREDITED TO THE PARTICIPANT’S IN-

 

12

--------------------------------------------------------------------------------


 


SERVICE ACCOUNT FOR IN-SERVICE DISTRIBUTIONS AT THE LATER OF THE DATE SPECIFIED
BY THE PARTICIPANT OR AS SPECIFIED IN THE ADOPTION AGREEMENT.  IN NO EVENT MAY
AN IN-SERVICE DISTRIBUTION BE MADE PRIOR TO TWO YEARS FOLLOWING THE
ESTABLISHMENT OF THE IN-SERVICE ACCOUNT OF THE PARTICIPANT.  IF THE PARTICIPANT
ELECTS TO RECEIVE IN-SERVICE DISTRIBUTIONS IN ANNUAL INSTALLMENT PAYMENTS, THE
PAYMENT OF EACH ANNUAL INSTALLMENT SHALL BE MADE ON THE ANNIVERSARY OF THE DATE
OF THE FIRST INSTALLMENT PAYMENT, AND THE AMOUNT OF THE ANNUAL INSTALLMENT SHALL
BE ADJUSTED ON SUCH ANNIVERSARY FOR CREDITS OR DEBITS TO THE PARTICIPANT’S
ACCOUNT PURSUANT TO SECTION 8 OF THE PLAN.  SUCH ADJUSTMENT SHALL BE MADE BY
DIVIDING THE BALANCE IN THE IN-SERVICE ACCOUNT ON SUCH DATE BY THE NUMBER OF
ANNUAL INSTALLMENTS REMAINING TO BE PAID HEREUNDER; PROVIDED THAT THE LAST
ANNUAL INSTALLMENT DUE UNDER THE PLAN SHALL BE THE ENTIRE AMOUNT CREDITED TO THE
PARTICIPANT’S IN-SERVICE ACCOUNT ON THE DATE OF PAYMENT.  NOTWITHSTANDING THE
FOREGOING, IF A PARTICIPANT INCURS A QUALIFYING DISTRIBUTION EVENT PRIOR TO THE
DATE ON WHICH THE ENTIRE BALANCE IN THE IN-SERVICE ACCOUNT HAS BEEN DISTRIBUTED,
THEN THE BALANCE IN THE IN-SERVICE ACCOUNT ON THE DATE OF THE QUALIFYING
DISTRIBUTION EVENT SHALL BE DISTRIBUTED TO THE PARTICIPANT IN THE SAME MANNER
AND AT THE SAME TIME AS THE BALANCE IN THE DEFERRED COMPENSATION ACCOUNT IS
DISTRIBUTED UNDER SECTION 6 AND IN ACCORDANCE WITH THE RULES AND ELECTIONS IN
EFFECT UNDER SECTION 6.


 


5.5                               EDUCATION WITHDRAWALS.  IF THE EMPLOYER
DESIGNATES IN THE ADOPTION AGREEMENT THAT EDUCATION DISTRIBUTIONS ARE PERMITTED
UNDER THE PLAN, A PARTICIPANT MAY DESIGNATE IN THE SALARY DEFERRAL AGREEMENT TO
HAVE A SPECIFIED AMOUNT CREDITED TO THE PARTICIPANT’S EDUCATION ACCOUNT FOR
EDUCATION DISTRIBUTIONS AT THE LATER OF THE DATE SPECIFIED BY THE PARTICIPANT OR
THE DATE SPECIFIED IN THE ADOPTION AGREEMENT.  IF THE PARTICIPANT DESIGNATES
MORE THAN ONE STUDENT, THE EDUCATION ACCOUNT WILL BE DIVIDED INTO A SEPARATE
EDUCATION ACCOUNT FOR EACH STUDENT, AND THE PARTICIPANT MAY DESIGNATE IN THE
SALARY DEFERRAL AGREEMENT THE PERCENTAGE OR DOLLAR AMOUNT TO BE CREDITED TO EACH
EDUCATION ACCOUNT.  IN THE ABSENCE OF A CLEAR DESIGNATION,

 

13

--------------------------------------------------------------------------------


 


ALL CREDITS MADE TO THE EDUCATION ACCOUNT SHALL BE EQUALLY ALLOCATED TO EACH
EDUCATION ACCOUNT.  THE EMPLOYER SHALL PAY TO THE PARTICIPANT THE BALANCE IN THE
EDUCATION ACCOUNT WITH RESPECT TO THE STUDENT AT THE TIME AND IN THE MANNER
DESIGNATED BY THE PARTICIPANT IN THE SALARY DEFERRAL AGREEMENT. IF THE
PARTICIPANT ELECTS TO RECEIVE EDUCATION DISTRIBUTIONS IN ANNUAL INSTALLMENT
PAYMENTS, THE PAYMENT OF EACH ANNUAL INSTALLMENT SHALL BE MADE ON THE
ANNIVERSARY OF THE DATE OF THE FIRST INSTALLMENT PAYMENT, AND THE AMOUNT OF THE
ANNUAL INSTALLMENT SHALL BE ADJUSTED ON SUCH ANNIVERSARY FOR CREDITS OR DEBITS
TO THE PARTICIPANT’S EDUCATION ACCOUNT PURSUANT TO SECTION 8 OF THE PLAN.  SUCH
ADJUSTMENT SHALL BE MADE BY DIVIDING THE BALANCE IN THE EDUCATION ACCOUNT ON
SUCH DATE BY THE NUMBER OF ANNUAL INSTALLMENTS REMAINING TO BE PAID HEREUNDER;
PROVIDED THAT THE LAST ANNUAL INSTALLMENT DUE UNDER THE PLAN SHALL BE THE ENTIRE
AMOUNT CREDITED TO THE PARTICIPANT’S EDUCATION ACCOUNT ON THE DATE OF PAYMENT. 
NOTWITHSTANDING THE FOREGOING, IF THE PARTICIPANT INCURS A QUALIFYING
DISTRIBUTION EVENT PRIOR TO THE DATE ON WHICH THE ENTIRE BALANCE OF THE
EDUCATION ACCOUNT HAS BEEN DISTRIBUTED, THEN THE BALANCE IN THE EDUCATION
ACCOUNT ON THE DATE OF THE QUALIFYING DISTRIBUTION EVENT SHALL BE DISTRIBUTED TO
THE PARTICIPANT IN THE SAME MANNER AND AT THE SAME TIME AS THE DEFERRED
COMPENSATION ACCOUNT IS DISTRIBUTED UNDER SECTION 6 AND IN ACCORDANCE WITH THE
RULES AND ELECTIONS IN EFFECT UNDER SECTION 6.


 


5.6                               UNFORESEEABLE EMERGENCY.  A DISTRIBUTION FROM
THE DEFERRED COMPENSATION ACCOUNT MAY BE MADE TO A PARTICIPANT IN THE EVENT OF
AN UNFORESEEABLE EMERGENCY, SUBJECT TO THE FOLLOWING PROVISIONS:


 


5.6.1                        A PARTICIPANT MAY, AT ANY TIME PRIOR TO HIS
SEPARATION FROM SERVICE FOR ANY REASON, MAKE APPLICATION TO THE COMMITTEE TO
RECEIVE A DISTRIBUTION IN A LUMP SUM OF ALL OR A PORTION OF THE VESTED BALANCE
IN THE DEFERRED COMPENSATION ACCOUNT (DETERMINED AS OF THE DATE THE
DISTRIBUTION, IF ANY, IS MADE UNDER THIS SECTION 5.6) BECAUSE OF AN
UNFORESEEABLE EMERGENCY.  A DISTRIBUTION BECAUSE OF AN UNFORESEEABLE EMERGENCY
SHALL NOT EXCEED THE AMOUNT REQUIRED TO SATISFY THE UNFORESEEABLE EMERGENCY PLUS
AMOUNTS NECESSARY TO PAY TAXES REASONABLY ANTICIPATED AS A RESULT OF SUCH
DISTRIBUTION, AFTER TAKING INTO ACCOUNT THE EXTENT TO WHICH THE UNFORESEEABLE
EMERGENCY MAY BE RELIEVED THROUGH REIMBURSEMENT OR

 

14

--------------------------------------------------------------------------------


 


COMPENSATION BY INSURANCE OR OTHERWISE OR BY LIQUIDATION OF THE PARTICIPANT’S
ASSETS (TO THE EXTENT THE LIQUIDATION OF SUCH ASSETS WOULD NOT ITSELF CAUSE
SEVERE FINANCIAL HARDSHIP).


 


5.6.2                        THE PARTICIPANT’S REQUEST FOR A DISTRIBUTION ON
ACCOUNT OF UNFORESEEABLE EMERGENCY MUST BE MADE IN WRITING TO THE COMMITTEE. 
THE REQUEST MUST SPECIFY THE NATURE OF THE FINANCIAL HARDSHIP, THE TOTAL AMOUNT
REQUESTED TO BE DISTRIBUTED FROM THE DEFERRED COMPENSATION ACCOUNT, AND THE
TOTAL AMOUNT OF THE ACTUAL EXPENSE INCURRED OR TO BE INCURRED ON ACCOUNT OF THE
UNFORESEEABLE EMERGENCY.


 


5.6.3                        IF A DISTRIBUTION UNDER THIS SECTION 5.6 IS
APPROVED BY THE COMMITTEE, SUCH DISTRIBUTION WILL BE MADE AS SOON AS PRACTICABLE
FOLLOWING THE DATE IT IS APPROVED.  THE PROCESSING OF THE REQUEST SHALL BE
COMPLETED AS SOON AS PRACTICABLE FROM THE DATE ON WHICH THE COMMITTEE RECEIVES
THE PROPERLY COMPLETED WRITTEN REQUEST FOR A DISTRIBUTION ON ACCOUNT OF AN
UNFORESEEABLE EMERGENCY.  A DISTRIBUTION DUE TO UNFORESEEABLE EMERGENCY SHALL
NOT AFFECT ANY DEFERRAL ELECTION PREVIOUSLY MADE BY THE PARTICIPANT.  IF A
PARTICIPANT’S SEPARATION FROM SERVICE OCCURS AFTER A REQUEST IS APPROVED IN
ACCORDANCE WITH THIS SECTION 5.6.3, BUT PRIOR TO DISTRIBUTION OF THE FULL AMOUNT
APPROVED, THE APPROVAL OF THE REQUEST SHALL BE AUTOMATICALLY NULL AND VOID AND
THE BENEFITS WHICH THE PARTICIPANT IS ENTITLED TO RECEIVE UNDER THE PLAN SHALL
BE DISTRIBUTED IN ACCORDANCE WITH THE APPLICABLE DISTRIBUTION PROVISIONS OF THE
PLAN.


 


5.6.4                        THE COMMITTEE MAY FROM TIME TO TIME ADOPT
ADDITIONAL POLICIES OR RULES CONSISTENT WITH THE REQUIREMENTS OF SECTION 409A OF
THE CODE TO GOVERN THE MANNER IN WHICH SUCH DISTRIBUTIONS MAY BE MADE SO THAT
THE PLAN MAY BE CONVENIENTLY ADMINISTERED.


 

Section 6.                                          Qualifying Distribution
Events Payment Options:

 


6.1                               PAYMENT OPTIONS.  THE EMPLOYER SHALL DESIGNATE
IN THE ADOPTION AGREEMENT THE PAYMENT OPTIONS WHICH MAY BE ELECTED BY THE
PARTICIPANT.  THE PARTICIPANT SHALL ELECT IN THE SALARY DEFERRAL AGREEMENT THE
METHOD UNDER WHICH THE VESTED BALANCE IN THE DEFERRED COMPENSATION ACCOUNT WILL
BE DISTRIBUTED FROM AMONG THE DESIGNATED PAYMENT OPTIONS.  PAYMENT SHALL BE MADE
IN THE MANNER ELECTED BY THE PARTICIPANT AND SHALL COMMENCE AS SOON AS
PRACTICABLE FOLLOWING THE QUALIFYING DISTRIBUTION EVENT.  THE PARTICIPANT MAY
ELECT A DIFFERENT METHOD OF PAYMENT FOR EACH QUALIFYING DISTRIBUTION EVENT AS
SPECIFIED IN THE ADOPTION AGREEMENT.  IF THE PARTICIPANT ELECTS THE INSTALLMENT
PAYMENT OPTION, THE PAYMENT OF EACH ANNUAL

 

15

--------------------------------------------------------------------------------


 


INSTALLMENT SHALL BE MADE ON THE ANNIVERSARY OF THE DATE OF THE FIRST
INSTALLMENT PAYMENT, AND THE AMOUNT OF THE ANNUAL INSTALLMENT SHALL BE ADJUSTED
ON SUCH ANNIVERSARY FOR CREDITS OR DEBITS TO THE PARTICIPANT’S ACCOUNT PURSUANT
TO SECTION 8 OF THE PLAN.  SUCH ADJUSTMENT SHALL BE MADE BY DIVIDING THE BALANCE
IN THE DEFERRED COMPENSATION ACCOUNT ON SUCH DATE BY THE NUMBER OF ANNUAL
INSTALLMENTS REMAINING TO BE PAID HEREUNDER; PROVIDED THAT THE LAST ANNUAL
INSTALLMENT DUE UNDER THE PLAN SHALL BE THE ENTIRE AMOUNT CREDITED TO THE
PARTICIPANT’S ACCOUNT ON THE DATE OF PAYMENT.  IN THE EVENT THE PARTICIPANT
FAILS TO MAKE A VALID ELECTION OF THE PAYMENT METHOD, THE DISTRIBUTION WILL BE
MADE IN A SINGLE LUMP SUM PAYMENT UPON THE QUALIFYING DISTRIBUTION EVENT. 
NOTWITHSTANDING THE PROVISIONS OF SECTIONS 6.3 OR 6.4 OF THE PLAN, A PARTICIPANT
MAY ELECT ON OR BEFORE  DECEMBER 31, 2005, THE METHOD OF PAYMENT OF AMOUNTS
DEFERRED PRIOR TO THE DATE OF SUCH ELECTION.

 


6.2                               DE MINIMIS AMOUNTS.  NOTWITHSTANDING ANY
PAYMENT ELECTION MADE BY THE PARTICIPANT, THE VESTED BALANCE IN THE DEFERRED
COMPENSATION ACCOUNT OF THE PARTICIPANT WILL BE DISTRIBUTED IN A SINGLE LUMP SUM
PAYMENT IF THE PAYMENT ACCOMPANIES THE TERMINATION OF THE PARTICIPANT’S ENTIRE
INTEREST IN THE PLAN AND THE AMOUNT OF SUCH PAYMENT DOES NOT EXCEED $10,000. 
SUCH PAYMENT SHALL BE MADE ON OR BEFORE THE LATER OF (I) DECEMBER 31 OF THE
CALENDAR YEAR IN WHICH THE PARTICIPANT SEPARATES FROM SERVICE FROM THE EMPLOYER,
OR (II) THE DATE THAT IS 2-1/2 MONTHS AFTER THE PARTICIPANT SEPARATES FROM
SERVICE FROM THE EMPLOYER.


 


6.3                               SUBSEQUENT ELECTIONS.  WITH THE CONSENT OF THE
COMMITTEE, A PARTICIPANT MAY DELAY OR CHANGE THE METHOD OF PAYMENT OF THE
DEFERRED COMPENSATION ACCOUNT SUBJECT TO THE FOLLOWING REQUIREMENTS:


 


6.3.1                        THE NEW ELECTION MAY NOT TAKE EFFECT UNTIL AT LEAST
12 MONTHS AFTER THE DATE ON WHICH THE NEW ELECTION IS MADE.


 


6.3.2                        IF THE NEW ELECTION RELATES TO A PAYMENT FOR A
QUALIFYING DISTRIBUTION EVENT OTHER THAN THE DEATH OF THE PARTICIPANT, THE
PARTICIPANT

 

16

--------------------------------------------------------------------------------


 


BECOMING DISABLED, OR AN UNFORESEEABLE EMERGENCY, THE NEW ELECTION MUST PROVIDE
FOR THE DEFERRAL OF THE FIRST PAYMENT FOR A PERIOD OF AT LEAST FIVE YEARS FROM
THE DATE SUCH PAYMENT WOULD OTHERWISE HAVE BEEN MADE.


 


6.3.3                        IF THE NEW ELECTION RELATES TO A PAYMENT FROM THE
IN-SERVICE ACCOUNT OR EDUCATION ACCOUNT, THE NEW ELECTION MUST BE MADE AT LEAST
12 MONTHS PRIOR TO THE DATE OF THE FIRST SCHEDULED PAYMENT FROM SUCH ACCOUNT.


 


6.4                               ACCELERATION PROHIBITED.  THE ACCELERATION OF
THE TIME OR SCHEDULE OF ANY PAYMENT DUE UNDER THE PLAN IS PROHIBITED EXCEPT AS
PROVIDED IN REGULATIONS AND ADMINISTRATIVE GUIDANCE PROMULGATED UNDER
SECTION 409A OF THE CODE.  IT IS NOT AN ACCELERATION OF THE TIME OR SCHEDULE OF
PAYMENT IF THE EMPLOYER WAIVES OR ACCELERATES THE VESTING REQUIREMENTS
APPLICABLE TO A BENEFIT UNDER THE PLAN.


 

Section 7.                                          Vesting:

 

A Participant shall be fully vested in the portion of his Deferred Compensation
Account attributable to Salary Deferral Credits, and all income, gains and
losses attributable thereto.  A Participant shall become fully vested in the
portion of his Deferred Compensation Account attributable to Employer Credits,
and income, gains and losses attributable thereto, in accordance with the
vesting schedule and provisions designated by the Employer in the Adoption
Agreement.  If a Participant’s Deferred Compensation Account is not fully vested
upon  separation from Service, the portion of the Deferred Compensation Account
that is not fully vested shall thereupon be forfeited.

 

Section 8.                                          Accounts; Deemed Investment;
Adjustments to Account:

 


8.1                               ACCOUNTS.  THE COMMITTEE SHALL ESTABLISH A
BOOK RESERVE ACCOUNT, ENTITLED THE “DEFERRED COMPENSATION ACCOUNT,” ON BEHALF OF
EACH PARTICIPANT.  THE COMMITTEE SHALL ALSO ESTABLISH AN IN-SERVICE ACCOUNT AND
EDUCATION ACCOUNT AS A PART OF THE DEFERRED COMPENSATION ACCOUNT OF EACH
PARTICIPANT, IF APPLICABLE.  THE AMOUNT CREDITED TO THE DEFERRED COMPENSATION
ACCOUNT SHALL BE ADJUSTED PURSUANT TO THE PROVISIONS OF SECTION 8.3.

 

17

--------------------------------------------------------------------------------


 


8.2                               DEEMED INVESTMENTS.  THE DEFERRED COMPENSATION
ACCOUNT OF A PARTICIPANT SHALL BE CREDITED WITH AN INVESTMENT RETURN DETERMINED
AS IF THE ACCOUNT WERE INVESTED IN ONE OR MORE INVESTMENT FUNDS MADE AVAILABLE
BY THE COMMITTEE.  THE PARTICIPANT SHALL ELECT THE INVESTMENT FUNDS IN WHICH HIS
DEFERRED COMPENSATION ACCOUNT SHALL BE DEEMED TO BE INVESTED.  SUCH ELECTION
SHALL BE MADE IN THE MANNER PRESCRIBED BY THE COMMITTEE AND SHALL TAKE EFFECT
UPON THE ENTRY OF THE PARTICIPANT INTO THE PLAN. THE INVESTMENT ELECTION OF THE
PARTICIPANT SHALL REMAIN IN EFFECT UNTIL A NEW ELECTION IS MADE BY THE
PARTICIPANT.  IN THE EVENT THE PARTICIPANT FAILS FOR ANY REASON TO MAKE AN
EFFECTIVE ELECTION OF THE INVESTMENT RETURN TO BE CREDITED TO HIS ACCOUNT, THE
INVESTMENT RETURN SHALL BE DETERMINED BY THE COMMITTEE.


 


8.3                               ADJUSTMENTS TO DEFERRED COMPENSATION
ACCOUNT.  WITH RESPECT TO EACH PARTICIPANT WHO HAS A DEFERRED COMPENSATION
ACCOUNT UNDER THE PLAN, THE AMOUNT CREDITED TO SUCH ACCOUNT SHALL BE ADJUSTED BY
THE FOLLOWING DEBITS AND CREDITS, AT THE TIMES AND IN THE ORDER STATED:


 


8.3.1                        THE DEFERRED COMPENSATION ACCOUNT SHALL BE DEBITED
EACH BUSINESS DAY WITH THE TOTAL AMOUNT OF ANY PAYMENTS MADE FROM SUCH ACCOUNT
SINCE THE LAST PRECEDING BUSINESS DAY TO HIM OR FOR HIS BENEFIT.


 


8.3.2                        THE DEFERRED COMPENSATION ACCOUNT SHALL BE CREDITED
ON EACH CREDITING DATE WITH THE TOTAL AMOUNT OF ANY SALARY DEFERRAL CREDITS AND
EMPLOYER  CREDITS TO SUCH ACCOUNT SINCE THE LAST PRECEDING CREDITING DATE.


 


8.3.3                        THE DEFERRED COMPENSATION ACCOUNT SHALL BE CREDITED
OR DEBITED ON EACH DAY SECURITIES ARE TRADED ON A NATIONAL STOCK EXCHANGE WITH
THE AMOUNT OF DEEMED INVESTMENT GAIN OR LOSS RESULTING FROM THE PERFORMANCE OF
THE INVESTMENT FUNDS ELECTED BY THE PARTICIPANT IN ACCORDANCE WITH SECTION 8.2. 
THE AMOUNT OF SUCH DEEMED INVESTMENT GAIN OR LOSS SHALL BE DETERMINED BY THE
COMMITTEE AND SUCH DETERMINATION SHALL BE FINAL AND CONCLUSIVE UPON ALL
CONCERNED.


 

Section 9.                                          Administration by Committee:

 


9.1                               MEMBERSHIP OF COMMITTEE.  IF ELECTED IN THE
ADOPTION AGREEMENT, THE COMMITTEE SHALL CONSIST OF AT LEAST THREE INDIVIDUALS
WHO SHALL BE APPOINTED BY THE BOARD TO SERVE

 

18

--------------------------------------------------------------------------------


 


AT THE PLEASURE OF THE BOARD.  ANY MEMBER OF THE COMMITTEE MAY RESIGN, AND HIS
SUCCESSOR, IF ANY, SHALL BE APPOINTED BY THE BOARD.  THE COMMITTEE SHALL BE
RESPONSIBLE FOR THE GENERAL ADMINISTRATION AND INTERPRETATION OF THE PLAN AND
FOR CARRYING OUT ITS PROVISIONS, EXCEPT TO THE EXTENT ALL OR ANY OF SUCH
OBLIGATIONS ARE SPECIFICALLY IMPOSED ON THE BOARD.


 


9.2                               COMMITTEE OFFICERS; SUBCOMMITTEE.  THE MEMBERS
OF THE COMMITTEE MAY ELECT CHAIRMAN AND MAY ELECT AN ACTING CHAIRMAN.  THEY MAY
ALSO ELECT A SECRETARY AND MAY ELECT AN ACTING SECRETARY, EITHER OF WHOM MAY BE
BUT NEED NOT BE A MEMBER OF THE COMMITTEE.  THE COMMITTEE MAY APPOINT FROM ITS
MEMBERSHIP SUCH SUBCOMMITTEES WITH SUCH POWERS AS THE COMMITTEE SHALL DETERMINE,
AND MAY AUTHORIZE ONE OR MORE OF ITS MEMBERS OR ANY AGENT TO EXECUTE OR DELIVER
ANY INSTRUMENTS OR TO MAKE ANY PAYMENT ON BEHALF OF THE COMMITTEE.


 


9.3                               COMMITTEE MEETINGS.  THE COMMITTEE SHALL HOLD
SUCH MEETINGS UPON SUCH NOTICE, AT SUCH PLACES AND AT SUCH INTERVALS AS IT MAY
FROM TIME TO TIME DETERMINE.  NOTICE OF MEETINGS SHALL NOT BE REQUIRED IF NOTICE
IS WAIVED IN WRITING BY ALL THE MEMBERS OF THE COMMITTEE AT THE TIME IN OFFICE,
OR IF ALL SUCH MEMBERS ARE PRESENT AT THE MEETING.


 


9.4                               TRANSACTION OF BUSINESS.  A MAJORITY OF THE
MEMBERS OF THE COMMITTEE AT THE TIME IN OFFICE SHALL CONSTITUTE A QUORUM FOR THE
TRANSACTION OF BUSINESS.  ALL RESOLUTIONS OR OTHER ACTIONS TAKEN BY THE
COMMITTEE AT ANY MEETING SHALL BE BY VOTE OF A MAJORITY OF THOSE PRESENT AT ANY
SUCH MEETING AND ENTITLED TO VOTE.  RESOLUTIONS MAY BE ADOPTED OR OTHER ACTION
TAKEN WITHOUT A MEETING UPON WRITTEN CONSENT THERETO SIGNED BY ALL OF THE
MEMBERS OF THE COMMITTEE.


 


9.5                               COMMITTEE RECORDS.  THE COMMITTEE SHALL
MAINTAIN FULL AND COMPLETE RECORDS OF ITS DELIBERATIONS AND DECISIONS.  THE
MINUTES OF ITS PROCEEDINGS SHALL BE CONCLUSIVE PROOF OF THE FACTS OF THE
OPERATION OF THE PLAN.

 

19

--------------------------------------------------------------------------------


 


9.6                               ESTABLISHMENT OF RULES.  SUBJECT TO THE
LIMITATIONS OF THE PLAN, THE COMMITTEE MAY FROM TIME TO TIME ESTABLISH RULES OR
BY-LAWS FOR THE ADMINISTRATION OF THE PLAN AND THE TRANSACTION OF ITS BUSINESS.


 


9.7                               CONFLICTS OF INTEREST.  NO INDIVIDUAL MEMBER
OF THE COMMITTEE SHALL HAVE ANY RIGHT TO VOTE OR DECIDE UPON ANY MATTER RELATING
SOLELY TO HIMSELF OR TO ANY OF HIS RIGHTS OR BENEFITS UNDER THE PLAN (EXCEPT
THAT SUCH MEMBER MAY SIGN UNANIMOUS WRITTEN CONSENT TO RESOLUTIONS ADOPTED OR
OTHER ACTION TAKEN WITHOUT A MEETING), EXCEPT RELATING TO THE TERMS OF HIS
SALARY DEFERRAL AGREEMENT.


 


9.8                               CORRECTION OF ERRORS.  THE COMMITTEE MAY
CORRECT ERRORS AND, SO FAR AS PRACTICABLE, MAY ADJUST ANY BENEFIT OR CREDIT OR
PAYMENT ACCORDINGLY.  THE COMMITTEE MAY IN ITS DISCRETION WAIVE ANY NOTICE
REQUIREMENTS IN THE PLAN; PROVIDED, THAT A WAIVER OF NOTICE IN ONE OR MORE CASES
SHALL NOT BE DEEMED TO CONSTITUTE A WAIVER OF NOTICE IN ANY OTHER CASE.  WITH
RESPECT TO ANY POWER OR AUTHORITY WHICH THE COMMITTEE HAS DISCRETION TO EXERCISE
UNDER THE PLAN, SUCH DISCRETION SHALL BE EXERCISED IN A NONDISCRIMINATORY
MANNER.


 


9.9                               AUTHORITY TO INTERPRET PLAN.  SUBJECT TO THE
CLAIMS PROCEDURE SET FORTH IN SECTION 16 THE PLAN ADMINISTRATOR AND THE
COMMITTEE SHALL HAVE THE DUTY AND DISCRETIONARY AUTHORITY TO INTERPRET AND
CONSTRUE THE PROVISIONS OF THE PLAN AND TO DECIDE ANY DISPUTE WHICH MAY ARISE
REGARDING THE RIGHTS OF PARTICIPANTS HEREUNDER, INCLUDING THE DISCRETIONARY
AUTHORITY TO CONSTRUE THE PLAN AND TO MAKE DETERMINATIONS AS TO ELIGIBILITY AND
BENEFITS UNDER THE PLAN.  DETERMINATIONS BY THE PLAN ADMINISTRATOR AND THE
COMMITTEE SHALL APPLY UNIFORMLY TO ALL PERSONS SIMILARLY SITUATED AND SHALL BE
BINDING AND CONCLUSIVE UPON ALL INTERESTED PERSONS.


 


9.10                        THIRD PARTY ADVISORS.  THE COMMITTEE MAY ENGAGE AN
ATTORNEY, ACCOUNTANT, ACTUARY OR ANY OTHER TECHNICAL ADVISOR ON MATTERS
REGARDING THE OPERATION OF THE PLAN AND TO PERFORM SUCH OTHER DUTIES AS SHALL BE
REQUIRED IN CONNECTION THEREWITH, AND MAY EMPLOY

 

20

--------------------------------------------------------------------------------


 


SUCH CLERICAL AND RELATED PERSONNEL AS THE COMMITTEE SHALL DEEM REQUISITE OR
DESIRABLE IN CARRYING OUT THE PROVISIONS OF THE PLAN.  THE COMMITTEE SHALL FROM
TIME TO TIME, BUT NO LESS FREQUENTLY THAN ANNUALLY, REVIEW THE FINANCIAL
CONDITION OF THE PLAN AND DETERMINE THE FINANCIAL AND LIQUIDITY NEEDS OF THE
PLAN.  THE COMMITTEE SHALL COMMUNICATE SUCH NEEDS TO THE EMPLOYER SO THAT ITS
POLICIES MAY BE APPROPRIATELY COORDINATED TO MEET SUCH NEEDS.


 


9.11                        COMPENSATION OF MEMBERS.  NO FEE OR COMPENSATION
SHALL BE PAID TO ANY MEMBER OF THE COMMITTEE FOR HIS SERVICE AS SUCH.


 


9.12                        EXPENSE REIMBURSEMENT.  THE COMMITTEE SHALL BE
ENTITLED TO REIMBURSEMENT BY THE EMPLOYER FOR ITS REASONABLE EXPENSES PROPERLY
AND ACTUALLY INCURRED IN THE PERFORMANCE OF ITS DUTIES IN THE ADMINISTRATION OF
THE PLAN.


 


9.13                        INDEMNIFICATION.  NO MEMBER OF THE COMMITTEE SHALL
BE PERSONALLY LIABLE BY REASON OF ANY CONTRACT OR OTHER INSTRUMENT EXECUTED BY
HIM OR ON HIS BEHALF AS A MEMBER OF THE COMMITTEE NOR FOR ANY MISTAKE OF
JUDGMENT MADE IN GOOD FAITH, AND THE EMPLOYER SHALL INDEMNIFY AND HOLD HARMLESS,
DIRECTLY FROM ITS OWN ASSETS (INCLUDING THE PROCEEDS OF ANY INSURANCE POLICY THE
PREMIUMS FOR WHICH ARE PAID FROM THE EMPLOYER’S OWN ASSETS), EACH MEMBER OF THE
COMMITTEE AND EACH OTHER OFFICER, EMPLOYEE, OR DIRECTOR OF THE EMPLOYER TO WHOM
ANY DUTY OR POWER RELATING TO THE ADMINISTRATION OR INTERPRETATION OF THE PLAN
MAY BE DELEGATED OR ALLOCATED, AGAINST ANY UNREIMBURSED OR UNINSURED COST OR
EXPENSE (INCLUDING ANY SUM PAID IN SETTLEMENT OF A CLAIM WITH THE PRIOR WRITTEN
APPROVAL OF THE BOARD) ARISING OUT OF ANY ACT OR OMISSION TO ACT IN CONNECTION
WITH THE PLAN UNLESS ARISING OUT OF SUCH PERSON’S OWN FRAUD, BAD FAITH, WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE.


 

Section 10.                                   Contractual Liability; Trust:

 


10.1                        CONTRACTUAL LIABILITY.  THE OBLIGATION OF THE
EMPLOYER TO MAKE PAYMENTS HEREUNDER SHALL CONSTITUTE A CONTRACTUAL LIABILITY OF
THE EMPLOYER TO THE PARTICIPANT.  SUCH

 

21

--------------------------------------------------------------------------------


 


PAYMENTS SHALL BE MADE FROM THE GENERAL FUNDS OF THE EMPLOYER, AND THE EMPLOYER
SHALL NOT BE REQUIRED TO ESTABLISH OR MAINTAIN ANY SPECIAL OR SEPARATE FUND, OR
OTHERWISE TO SEGREGATE ASSETS TO ASSURE THAT SUCH PAYMENTS SHALL BE MADE, AND
THE PARTICIPANT SHALL NOT HAVE ANY INTEREST IN ANY PARTICULAR ASSETS OF THE
EMPLOYER BY REASON OF ITS OBLIGATIONS HEREUNDER.  TO THE EXTENT THAT ANY PERSON
ACQUIRES A RIGHT TO RECEIVE PAYMENT FROM THE EMPLOYER, SUCH RIGHT SHALL BE NO
GREATER THAN THE RIGHT OF AN UNSECURED CREDITOR OF THE EMPLOYER.


 


10.2                        TRUST.  IF SO DESIGNATED IN THE ADOPTION AGREEMENT,
THE EMPLOYER MAY ESTABLISH A TRUST WITH THE TRUSTEE, PURSUANT TO SUCH TERMS AND
CONDITIONS AS ARE SET FORTH IN THE TRUST AGREEMENT.  THE TRUST, IF AND WHEN
ESTABLISHED, IS INTENDED TO BE TREATED AS A GRANTOR TRUST FOR PURPOSES OF THE
CODE AND ALL ASSETS OF THE TRUST SHALL BE HELD IN THE UNITED STATES.  THE
ESTABLISHMENT OF THE TRUST IS NOT INTENDED TO CAUSE PARTICIPANTS TO REALIZE
CURRENT INCOME ON AMOUNTS CONTRIBUTED THERETO, AND THE TRUST SHALL BE SO
INTERPRETED AND ADMINISTERED.


 

Section 11.                                   Allocation of Responsibilities:

 

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

 


11.1                        BOARD.


 

(I)                                     TO AMEND THE PLAN;

 

(II)                                  TO APPOINT AND REMOVE MEMBERS OF THE
COMMITTEE; AND

 

(III)                               TO TERMINATE THE PLAN AS PERMITTED IN
SECTION 14.

 


11.2                        COMMITTEE.


 

(I)                                     TO DESIGNATE PARTICIPANTS;

 

(II)                                  TO INTERPRET THE PROVISIONS OF THE PLAN
AND TO DETERMINE THE RIGHTS OF THE PARTICIPANTS UNDER THE PLAN, EXCEPT TO THE
EXTENT OTHERWISE PROVIDED IN SECTION 16 RELATING TO CLAIMS PROCEDURE;

 

22

--------------------------------------------------------------------------------


 

(III)                               TO ADMINISTER THE PLAN IN ACCORDANCE WITH
ITS TERMS, EXCEPT TO THE EXTENT POWERS TO ADMINISTER THE PLAN ARE SPECIFICALLY
DELEGATED TO ANOTHER PERSON OR PERSONS AS PROVIDED IN THE PLAN;

 

(IV)                              TO ACCOUNT FOR THE AMOUNT CREDITED TO THE
DEFERRED COMPENSATION ACCOUNT OF A PARTICIPANT; AND

 

(V)                                 TO DIRECT THE EMPLOYER IN THE PAYMENT OF
BENEFITS.

 


11.3                        PLAN ADMINISTRATOR.


 

(I)                                     TO FILE SUCH REPORTS AS MAY BE REQUIRED
WITH THE UNITED STATES DEPARTMENT OF LABOR, THE INTERNAL REVENUE SERVICE AND ANY
OTHER GOVERNMENT AGENCY TO WHICH REPORTS MAY BE REQUIRED TO BE SUBMITTED FROM
TIME TO TIME; AND

 

(II)                                  TO ADMINISTER THE CLAIMS PROCEDURE TO THE
EXTENT PROVIDED IN SECTION 16.

 

Section 12.                                   Benefits Not Assignable; Facility
of Payments:

 


12.1                        BENEFITS NOT ASSIGNABLE.  NO PORTION OF ANY BENEFIT
CREDITED OR PAID UNDER THE PLAN WITH RESPECT TO ANY PARTICIPANT SHALL BE SUBJECT
IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE, TRANSFER, ASSIGNMENT, PLEDGE,
ENCUMBRANCE OR CHARGE, AND ANY ATTEMPT SO TO ANTICIPATE, ALIENATE, SELL,
TRANSFER, ASSIGN, PLEDGE, ENCUMBER OR CHARGE THE SAME SHALL BE VOID, NOR SHALL
ANY PORTION OF SUCH BENEFIT BE IN ANY MANNER PAYABLE TO ANY ASSIGNEE, RECEIVER
OR ANY ONE TRUSTEE, OR BE LIABLE FOR HIS DEBTS, CONTRACTS, LIABILITIES,
ENGAGEMENTS OR TORTS.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT ALL OR
ANY PORTION OF THE BENEFIT OF A PARTICIPANT IS TRANSFERRED TO THE FORMER SPOUSE
OF THE PARTICIPANT INCIDENT TO A DIVORCE, THE COMMITTEE SHALL MAINTAIN SUCH
AMOUNT FOR THE BENEFIT OF THE FORMER SPOUSE UNTIL DISTRIBUTED IN THE MANNER
REQUIRED BY AN ORDER OF ANY COURT HAVING JURISDICTION OVER THE DIVORCE, AND THE
FORMER SPOUSE SHALL BE ENTITLED TO THE SAME RIGHTS AS THE PARTICIPANT WITH
RESPECT TO SUCH BENEFIT.


 


12.2                        PLAN-APPROVED DOMESTIC RELATIONS ORDERS.  THE PLAN
ADMINISTRATOR SHALL ESTABLISH WRITTEN PROCEDURES FOR DETERMINING WHETHER AN
ORDER DIRECTED TO THE PLAN IS A PLAN-APPROVED DOMESTIC RELATIONS ORDER.

 

23

--------------------------------------------------------------------------------


 


12.2.1                  REVIEW BY PLAN ADMINISTRATOR:  THE PLAN ADMINISTRATOR
SHALL MAKE A DETERMINATION ON EACH FINAL COURT ORDER DIRECTED TO THE PLAN AS TO
WHETHER THE ORDER IS A PLAN-APPROVED DOMESTIC RELATIONS ORDER.  THE PLAN
ADMINISTRATOR MAY DELAY THE COMMENCEMENT OF ITS CONSIDERATION OF ANY ORDER UNTIL
THE LATER OF THE DATE THAT IS 30 DAYS AFTER THE DATE OF THE ORDER OR THE DATE
THAT THE PLAN ADMINISTRATOR IS SATISFIED THAT ALL REHEARING AND APPEAL RIGHTS
WITH RESPECT TO THE ORDER HAVE EXPIRED.


 


12.2.2                  PAYMENT TO ALTERNATE PAYEE:  IF THE PLAN ADMINISTRATOR
DETERMINES THAT AN ORDER IS A PLAN-APPROVED DOMESTIC RELATIONS ORDER, THE PLAN
ADMINISTRATOR SHALL CAUSE THE PAYMENT OF AMOUNTS PURSUANT TO OR SEGREGATE A
SEPARATE ACCOUNT AS PROVIDED BY (AND TO PREVENT ANY PAYMENT OR ACT WHICH MIGHT
BE INCONSISTENT WITH) THE PLAN-APPROVED DOMESTIC RELATIONS ORDER.


 


12.2.3                  EXPENSES:  THE EMPLOYER AND THE PLAN ADMINISTRATOR SHALL
NOT BE OBLIGATED TO INCUR ANY COST TO DEFEND AGAINST OR SET ASIDE ANY JUDGMENT,
DECREE, OR ORDER RELATING TO THE DIVISION, ATTACHMENT, GARNISHMENT, OR EXECUTION
OF OR LEVY UPON THE PARTICIPANT’S ACCOUNT OR ANY DISTRIBUTION, INCLUDING (BUT
NOT LIMITED TO) ANY DOMESTIC RELATIONS PROCEEDING. NOTWITHSTANDING THE
FOREGOING, IF ANY SUCH PERSON IS JOINED IN ANY PROCEEDING, THE PARTY MAY TAKE
SUCH ACTION AS IT CONSIDERS NECESSARY OR APPROPRIATE TO PROTECT ANY AND ALL OF
ITS LEGAL RIGHTS, AND THE PARTICIPANT (OR BENEFICIARY) SHALL REIMBURSE ALL
ACTUAL FEES OF LAWYERS AND LEGAL ASSISTANTS AND EXPENSES REASONABLY INCURRED BY
SUCH PARTY.


 


12.3                        PAYMENTS TO MINORS AND OTHERS.  IF ANY INDIVIDUAL
ENTITLED TO RECEIVE A PAYMENT UNDER THE PLAN SHALL BE PHYSICALLY, MENTALLY OR
LEGALLY INCAPABLE OF RECEIVING OR ACKNOWLEDGING RECEIPT OF SUCH PAYMENT, THE
COMMITTEE, UPON THE RECEIPT OF SATISFACTORY EVIDENCE OF HIS INCAPACITY AND
SATISFACTORY EVIDENCE THAT ANOTHER PERSON OR INSTITUTION IS MAINTAINING HIM AND
THAT NO GUARDIAN OR COMMITTEE HAS BEEN APPOINTED FOR HIM, MAY CAUSE ANY PAYMENT
OTHERWISE PAYABLE TO HIM TO BE MADE TO SUCH PERSON OR INSTITUTION SO MAINTAINING
HIM.  PAYMENT TO SUCH PERSON OR INSTITUTION SHALL BE IN FULL SATISFACTION OF ALL
CLAIMS BY OR THROUGH THE PARTICIPANT TO THE EXTENT OF THE AMOUNT THEREOF.


 

Section 13.                                   Beneficiary:

 

The Participant’s beneficiary shall be the person or persons designated by the
Participant on the beneficiary designation form provided by and filed with the
Committee or its designee.  If the Participant does not designate a beneficiary,
the beneficiary shall be his

 

24

--------------------------------------------------------------------------------


 

Surviving Spouse.  If the Participant does not designate a beneficiary and has
no Surviving Spouse, the beneficiary shall be the Participant’s estate.  The
designation of a beneficiary may be changed or revoked only by filing a new
beneficiary designation form with the Committee or its designee.  If a
beneficiary (the “primary beneficiary”) is receiving or is entitled to receive
payments under the Plan and dies before receiving all of the payments due him,
the balance to which he is entitled shall be paid to the contingent beneficiary,
if any, named in the Participant’s current beneficiary designation form.  If
there is no contingent beneficiary, the balance shall be paid to the estate of
the primary beneficiary.  Any beneficiary may disclaim all or any part of any
benefit to which such beneficiary shall be entitled hereunder by filing a
written disclaimer with the Committee before payment of such benefit is to be
made.  Such a disclaimer shall be made in a form satisfactory to the Committee
and shall be irrevocable when filed.  Any benefit disclaimed shall be payable
from the Plan in the same manner as if the beneficiary who filed the disclaimer
had predeceased the Participant.

 

Section 14.                                   Amendment and Termination of Plan:

 

The Board may amend any provision of the Plan or terminate the Plan at any time;
provided, that in no event shall such amendment or termination reduce the
balance in any Participant’s Deferred Compensation Account as of the date of
such amendment or termination, nor shall any such amendment affect the terms of
the Plan relating to the payment of such Deferred Compensation Account. 
Notwithstanding the foregoing, the following special provisions shall apply:

 


14.1                        TERMINATION UPON CHANGE IN CONTROL.  IF THE EMPLOYER
TERMINATES THE PLAN WITHIN TWELVE MONTHS OF A CHANGE IN CONTROL, THE DEFERRED
COMPENSATION ACCOUNT OF EACH PARTICIPANT SHALL BECOME FULLY VESTED AND PAYABLE
TO THE PARTICIPANT IN A LUMP SUM.

 

25

--------------------------------------------------------------------------------


 


14.2                        TERMINATION ON OR BEFORE DECEMBER 31, 2005.  THE
EMPLOYER MAY TERMINATE THE PLAN ON OR BEFORE DECEMBER 31, 2005, AND DISTRIBUTE
THE VESTED BALANCE IN THE DEFERRED COMPENSATION ACCOUNT TO EACH PARTICIPANT SO
LONG AS ALL AMOUNTS DEFERRED UNDER THE PLAN ARE INCLUDED IN THE INCOME OF THE
PARTICIPANT IN THE TAXABLE YEAR IN WHICH THE TERMINATION OCCURS.


 


14.3                        NO FINANCIAL TRIGGERS.  THE EMPLOYER MAY NOT
TERMINATE THE PLAN AND MAKE DISTRIBUTIONS TO A PARTICIPANT DUE SOLELY TO A
CHANGE IN THE FINANCIAL HEALTH OF THE EMPLOYER.


 

Section 15.                                   Communication to Participants:

 

The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

 

Section 16.                                   Claims Procedure:

 

The following claims procedure shall apply with respect to the Plan:

 


16.1                        FILING OF A CLAIM FOR BENEFITS.  IF A PARTICIPANT OR
BENEFICIARY (THE “CLAIMANT”) BELIEVES THAT HE IS ENTITLED TO BENEFITS UNDER THE
PLAN WHICH ARE NOT BEING PAID TO HIM OR WHICH ARE NOT BEING ACCRUED FOR HIS
BENEFIT, HE SHALL FILE A WRITTEN CLAIM THEREFOR WITH THE PLAN ADMINISTRATOR.  IN
THE EVENT THE PLAN ADMINISTRATOR SHALL BE THE CLAIMANT, ALL ACTIONS WHICH ARE
REQUIRED TO BE TAKEN BY THE PLAN ADMINISTRATOR PURSUANT TO THIS SECTION 16 SHALL
BE TAKEN INSTEAD BY ANOTHER MEMBER OF THE COMMITTEE DESIGNATED BY THE COMMITTEE.


 


16.2                        NOTIFICATION TO CLAIMANT OF DECISION.  WITHIN 90
DAYS AFTER RECEIPT OF A CLAIM BY THE PLAN ADMINISTRATOR (OR WITHIN 180 DAYS IF
SPECIAL CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME), THE PLAN ADMINISTRATOR
SHALL NOTIFY THE CLAIMANT OF THE DECISION WITH REGARD TO THE CLAIM.  IN THE
EVENT OF SUCH SPECIAL CIRCUMSTANCES REQUIRING AN EXTENSION OF TIME, THERE SHALL
BE FURNISHED TO THE CLAIMANT PRIOR TO EXPIRATION OF THE INITIAL 90-DAY PERIOD
WRITTEN NOTICE OF THE

 

26

--------------------------------------------------------------------------------


 


EXTENSION, WHICH NOTICE SHALL SET FORTH THE SPECIAL CIRCUMSTANCES AND THE DATE
BY WHICH THE DECISION SHALL BE FURNISHED.  IF SUCH CLAIM SHALL BE WHOLLY OR
PARTIALLY DENIED, NOTICE THEREOF SHALL BE IN WRITING AND WORDED IN A MANNER
CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT, AND SHALL SET FORTH:  (I) THE
SPECIFIC REASON OR REASONS FOR THE DENIAL; (II) SPECIFIC REFERENCE TO PERTINENT
PROVISIONS OF THE PLAN ON WHICH THE DENIAL IS BASED; (III) A DESCRIPTION OF ANY
ADDITIONAL MATERIAL OR INFORMATION NECESSARY FOR THE CLAIMANT TO PERFECT THE
CLAIM AND AN EXPLANATION OF WHY SUCH MATERIAL OR INFORMATION IS NECESSARY; AND
(IV) AN EXPLANATION OF THE PROCEDURE FOR REVIEW OF THE DENIAL AND THE TIME
LIMITS APPLICABLE TO SUCH PROCEDURES, INCLUDING A STATEMENT OF THE CLAIMANT’S
RIGHT TO BRING A CIVIL ACTION UNDER ERISA FOLLOWING AN ADVERSE BENEFIT
DETERMINATION ON REVIEW.  NOTWITHSTANDING THE FORGOING, IF THE CLAIM RELATES TO
A PARTICIPANT WHO IS DISABLED, THE PLAN ADMINISTRATOR SHALL NOTIFY THE CLAIMANT
OF THE DECISION WITHIN 45 DAYS (WHICH MAY BE EXTENDED FOR AN ADDITIONAL 30 DAYS
IF REQUIRED BY SPECIAL CIRCUMSTANCES).


 


16.3                        PROCEDURE FOR REVIEW.  WITHIN 60 DAYS FOLLOWING
RECEIPT BY THE CLAIMANT OF NOTICE DENYING HIS CLAIM, IN WHOLE OR IN PART, OR, IF
SUCH NOTICE SHALL NOT BE GIVEN, WITHIN 60 DAYS FOLLOWING THE LATEST DATE ON
WHICH SUCH NOTICE COULD HAVE BEEN TIMELY GIVEN, THE CLAIMANT SHALL APPEAL DENIAL
OF THE CLAIM BY FILING A WRITTEN APPLICATION FOR REVIEW WITH THE COMMITTEE. 
FOLLOWING SUCH REQUEST FOR REVIEW, THE COMMITTEE SHALL FULLY AND FAIRLY REVIEW
THE DECISION DENYING THE CLAIM.  PRIOR TO THE DECISION OF THE COMMITTEE, THE
CLAIMANT SHALL BE GIVEN AN OPPORTUNITY TO REVIEW PERTINENT DOCUMENTS AND TO
SUBMIT ISSUES AND COMMENTS IN WRITING.


 


16.4                        DECISION ON REVIEW.  THE DECISION ON REVIEW OF A
CLAIM DENIED IN WHOLE OR IN PART BY THE PLAN ADMINISTRATOR SHALL BE MADE IN THE
FOLLOWING MANNER:


 


16.4.1                  WITHIN 60 DAYS FOLLOWING RECEIPT BY THE COMMITTEE OF THE
REQUEST FOR REVIEW (OR WITHIN 120 DAYS IF SPECIAL CIRCUMSTANCES REQUIRE AN
EXTENSION OF TIME), THE COMMITTEE SHALL NOTIFY THE CLAIMANT IN WRITING OF ITS
DECISION WITH REGARD TO THE CLAIM.  IN THE EVENT OF SUCH SPECIAL CIRCUMSTANCES
REQUIRING AN EXTENSION OF TIME, WRITTEN NOTICE OF THE EXTENSION SHALL BE
FURNISHED TO THE

 

27

--------------------------------------------------------------------------------


 


CLAIMANT PRIOR TO THE COMMENCEMENT OF THE EXTENSION.  NOTWITHSTANDING THE
FORGOING, IF THE CLAIM RELATES TO A PARTICIPANT WHO IS DISABLED, THE COMMITTEE
SHALL NOTIFY THE CLAIMANT OF THE DECISION WITHIN 45 DAYS (WHICH MAY BE EXTENDED
FOR AN ADDITIONAL 45 DAYS IF REQUIRED BY SPECIAL CIRCUMSTANCES).


 


16.4.2                  WITH RESPECT TO A CLAIM THAT IS DENIED IN WHOLE OR IN
PART, THE DECISION ON REVIEW SHALL SET FORTH SPECIFIC REASONS FOR THE DECISION,
SHALL BE WRITTEN IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT, AND
SHALL CITE SPECIFIC REFERENCES TO THE PERTINENT PLAN PROVISIONS ON WHICH THE
DECISION IS BASED.


 


16.4.3                  THE DECISION OF THE COMMITTEE SHALL BE FINAL AND
CONCLUSIVE.


 


16.5                        ACTION BY AUTHORIZED REPRESENTATIVE OF
CLAIMANT.  ALL ACTIONS SET FORTH IN THIS SECTION 16 TO BE TAKEN BY THE CLAIMANT
MAY LIKEWISE BE TAKEN BY A REPRESENTATIVE OF THE CLAIMANT DULY AUTHORIZED BY HIM
TO ACT IN HIS BEHALF ON SUCH MATTERS.  THE PLAN ADMINISTRATOR AND THE COMMITTEE
MAY REQUIRE SUCH EVIDENCE AS EITHER MAY REASONABLY DEEM NECESSARY OR ADVISABLE
OF THE AUTHORITY TO ACT OF ANY SUCH REPRESENTATIVE.


 

Section 17.                                   Miscellaneous Provisions:

 


17.1                        SET OFF.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS PLAN, THE EMPLOYER MAY REDUCE THE AMOUNT OF ANY PAYMENT OTHERWISE PAYABLE
TO OR ON BEHALF OF A PARTICIPANT HEREUNDER (NET OF ANY REQUIRED WITHHOLDINGS) BY
THE AMOUNT OF ANY LOAN, CASH ADVANCE, EXTENSION OF CREDIT OR OTHER OBLIGATION OF
THE PARTICIPANT TO THE EMPLOYER THAT IS THEN DUE AND PAYABLE, AND THE
PARTICIPANT SHALL BE DEEMED TO HAVE CONSENTED TO SUCH REDUCTION.


 


17.2                        NOTICES.  EACH PARTICIPANT WHO IS NOT IN SERVICE AND
EACH BENEFICIARY SHALL BE RESPONSIBLE FOR FURNISHING THE COMMITTEE OR ITS
DESIGNEE WITH HIS CURRENT ADDRESS FOR THE MAILING OF NOTICES AND BENEFIT
PAYMENTS.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN TO SUCH PARTICIPANT OR
BENEFICIARY SHALL BE DEEMED GIVEN IF DIRECTED TO SUCH ADDRESS AND MAILED BY
REGULAR UNITED STATES MAIL, FIRST CLASS, POSTAGE PREPAID.  IF ANY CHECK MAILED
TO SUCH ADDRESS IS RETURNED AS UNDELIVERABLE TO THE ADDRESSEE, MAILING OF CHECKS
WILL BE SUSPENDED UNTIL THE PARTICIPANT OR BENEFICIARY FURNISHES THE PROPER
ADDRESS.  THIS PROVISION SHALL NOT BE CONSTRUED AS

 

28

--------------------------------------------------------------------------------


 


REQUIRING THE MAILING OF ANY NOTICE OR NOTIFICATION OTHERWISE PERMITTED TO BE
GIVEN BY POSTING OR BY OTHER PUBLICATION.


 


17.3                        LOST DISTRIBUTEES.  A BENEFIT SHALL BE DEEMED
FORFEITED IF THE PLAN ADMINISTRATOR IS UNABLE TO LOCATE THE PARTICIPANT OR
BENEFICIARY TO WHOM PAYMENT IS DUE ON OR BEFORE THE FIFTH ANNIVERSARY OF THE
DATE PAYMENT IS TO BE MADE OR COMMENCE; PROVIDED, THAT THE DEEMED INVESTMENT
RATE OF RETURN PURSUANT TO SECTION 8.2 SHALL CEASE TO BE APPLIED TO THE
PARTICIPANT’S ACCOUNT FOLLOWING THE FIRST ANNIVERSARY OF SUCH DATE; PROVIDED
FURTHER, HOWEVER, THAT SUCH BENEFIT SHALL BE REINSTATED IF A VALID CLAIM IS MADE
BY OR ON BEHALF OF THE PARTICIPANT OR BENEFICIARY FOR ALL OR PART OF THE
FORFEITED BENEFIT.


 


17.4                        RELIANCE ON DATA.  THE EMPLOYER, THE COMMITTEE AND
THE PLAN ADMINISTRATOR SHALL HAVE THE RIGHT TO RELY ON ANY DATA PROVIDED BY THE
PARTICIPANT OR BY ANY BENEFICIARY.  REPRESENTATIONS OF SUCH DATA SHALL BE
BINDING UPON ANY PARTY SEEKING TO CLAIM A BENEFIT THROUGH A PARTICIPANT, AND THE
EMPLOYER, THE COMMITTEE AND THE PLAN ADMINISTRATOR SHALL HAVE NO OBLIGATION TO
INQUIRE INTO THE ACCURACY OF ANY REPRESENTATION MADE AT ANY TIME BY A
PARTICIPANT OR BENEFICIARY.


 


17.5                        RECEIPT AND RELEASE FOR PAYMENTS.  SUBJECT TO THE
PROVISIONS OF SECTION 17.1, ANY PAYMENT MADE FROM THE PLAN TO OR WITH RESPECT TO
ANY PARTICIPANT OR BENEFICIARY, OR PURSUANT TO A DISCLAIMER BY A BENEFICIARY,
SHALL, TO THE EXTENT THEREOF, BE IN FULL SATISFACTION OF ALL CLAIMS HEREUNDER
AGAINST THE PLAN AND THE EMPLOYER WITH RESPECT TO THE PLAN.  THE RECIPIENT OF
ANY PAYMENT FROM THE PLAN MAY BE REQUIRED BY THE COMMITTEE, AS A CONDITION
PRECEDENT TO SUCH PAYMENT, TO EXECUTE A RECEIPT AND RELEASE WITH RESPECT THERETO
IN SUCH FORM AS SHALL BE ACCEPTABLE TO THE COMMITTEE.


 


17.6                        HEADINGS.  THE HEADINGS AND SUBHEADINGS OF THE PLAN
HAVE BEEN INSERTED FOR CONVENIENCE OF REFERENCE AND ARE TO BE IGNORED IN ANY
CONSTRUCTION OF THE PROVISIONS HEREOF.

 

29

--------------------------------------------------------------------------------


 


17.7                        CONTINUATION OF EMPLOYMENT.  THE ESTABLISHMENT OF
THE PLAN SHALL NOT BE CONSTRUED AS CONFERRING ANY LEGAL OR OTHER RIGHTS UPON ANY
EMPLOYEE OR ANY PERSONS FOR CONTINUATION OF EMPLOYMENT, NOR SHALL IT INTERFERE
WITH THE RIGHT OF THE EMPLOYER TO DISCHARGE ANY EMPLOYEE OR TO DEAL WITH HIM
WITHOUT REGARD TO THE EFFECT THEREOF UNDER THE PLAN.


 


17.8                        MERGER OR CONSOLIDATION; ASSUMPTION OF PLAN.  NO
EMPLOYER SHALL CONSOLIDATE OR MERGE INTO OR WITH ANOTHER CORPORATION OR ENTITY,
OR TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO ANOTHER CORPORATION,
PARTNERSHIP, TRUST OR OTHER ENTITY (A “SUCCESSOR ENTITY”) UNLESS SUCH SUCCESSOR
ENTITY SHALL ASSUME THE RIGHTS, OBLIGATIONS AND LIABILITIES OF THE EMPLOYER
UNDER THE PLAN AND UPON SUCH ASSUMPTION, THE SUCCESSOR ENTITY SHALL BECOME
OBLIGATED TO PERFORM THE TERMS AND CONDITIONS OF THE PLAN.  NOTHING HEREIN SHALL
PROHIBIT THE ASSUMPTION OF THE OBLIGATIONS AND LIABILITIES OF THE EMPLOYER UNDER
THE PLAN BY ANY SUCCESSOR ENTITY.


 


17.9                        CONSTRUCTION.  THE EMPLOYER SHALL DESIGNATE IN THE
ADOPTION AGREEMENT THE STATE ACCORDING TO WHOSE LAWS THE PROVISIONS OF THE PLAN
SHALL BE CONSTRUED AND ENFORCED, EXCEPT TO THE EXTENT THAT SUCH LAWS ARE
SUPERSEDED BY ERISA AND THE APPLICABLE REQUIREMENTS OF THE CODE.

 

30

--------------------------------------------------------------------------------